This case involves the construction of a will. We do not disagree with the findings of the court as to the time of the vesting of the remainder.
We think, however, all the other matters elaborated in the opinion are entirely unnecessary to the decision and we disagree with the conclusions therein made.
Hereafter, the Fidelity Union Trust Company will be referred to as the Trust Company.
At the time the bill was filed for instructions, the company found that there was a claimant against a trust fund created by will, which had been placed by court order in its custody and against which fund it also had a claim by reason of an assignment from another trust company whose assets it had taken over.
The bill was a full and complete disclosure of all the pertinent facts and circumstances surrounding the situation. The Court of Chancery decided there was nothing inconsistent in the Trust Company's position in this case in being both trustee *Page 558 
and claimant, and that the remainder in the trust estate was vested.
The sole question argued in this court was whether the remainder was, at the time in question, vested or contingent. This court holds that it was not vested.
We do not disagree with that finding but are at a loss to understand how the conduct of the Trust Company comes before us, and, if it does, in what respect that conduct warrants censure.
A trustee finding himself occupying possibly inconsistent positions cannot do otherwise than disclose the situation to the Court of Chancery and ask its instructions. In so doing no novel step is taken. A different construction of the law by this court from that adopted by the Court of Chancery with respect to the will in question cannot make conduct, which was blameless before the decision, reprehensible.
The Trust Company had a perfect right to argue in the Court of Chancery that the remainder was vested. It remained for this court to find otherwise; but, for our part, we cannot find that because a litigant fails to convince the majority of this court of his theory of the case that he straightway becomes untrue to his trust, when he has disclosed to the court, in the first instance, the position which he occupied. Even the majority make no finding of bad faith and their decision is specious without such finding.
The trustee having made a full and fair disclosure should be completely exonerated even if the court, on the main question, disagrees with the court below in the construction of the will.
Judge Wells joins in this dissent.
For affirmance — HEHER, J. 1.
For reversal — THE CHIEF-JUSTICE, DONGES, COLIE, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 7.
For reversal not on opinion — BODINE, WELLS, JJ. 2. *Page 559